Case 8:18-bk-13311-CB           Doc 205 Filed 01/16/19 Entered 01/16/19 11:20:38                  Desc
                                  Main Document    Page 1 of 8


  1       William N. Lobel (CA Bar No. 93202)
          wlobel@pszjlaw.com
  2       PACHULSKI STANG ZIEHL & JONES LLP
          650 Town Center Drive, Suite 1500
  3       Costa Mesa, CA 92626
          Telephone: (714) 384-4740
  4       Facsimile: (714) 384-4741

  5       Attorneys for Ruby’s Diner, Inc., et al.,
          Debtors and Debtors-in-Possession
  6
                                  UNITED STATES BANKRUPTCY COURT
  7
                    CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
  8

  9 In re:                                                Case No. 8:18-bk-13311-CB
 10 RUBY’S DINER, INC., a California                      Chapter 11
    corporation, et al.,1
 11                                                       (Jointly Administered With Case Nos.
           Debtors and Debtors-in-Possession.             8:18-bk-13197-CB; 8:18-bk-13198-CB; 8:18-bk-
 12                                                       13199-CB; 8:18-bk-13200-CB; 8:18-bk-13201-CB;
    Affects:                                              8:18-bk-13202-CB)
 13
        All Debtors                                       PROOF OF SERVICE
 14

 15         RUBY’S DINER, INC., ONLY                      [Relates to Docket No. 174]

 16         RUBY’S SOCAL DINERS, LLC, ONLY
 17         RUBY’S QUALITY DINERS, LLC,                   [No Hearing Required]

 18
      ONLY
 19
            RUBY’S HUNTINGTON BEACH, LTD.,
 20
      ONLY
 21

 22         RUBY’S LAGUNA HILLS, LTD. ONLY

 23         RUBY’S OCEANSIDE, LTD., ONLY

 24         RUBY’S PALM SPRINGS, LTD., ONLY
 25

 26
      1
      The last four digits of the Debtors’ federal tax identification numbers are as follows: Ruby’s Diner, Inc.
 27 (8143); Ruby’s SoCal Diners, LLC (9782); Ruby’s Quality Diners, LLC (1539); Ruby’s Huntington Beach,
 28 Ltd. (1331); Ruby’s Laguna Hills, Ltd. (6603); Ruby’s Oceanside, Ltd. (9104); and Ruby Palm Springs, Ltd.
    (9627).                                             1
                                                 PROOF OF SERVICE
        Case 8:18-bk-13311-CB                   Doc 205 Filed 01/16/19 Entered 01/16/19 11:20:38                                      Desc
                                                  Main Document    Page 2 of 8



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 1500, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled: Notice of Motion for Order Extending Deadline
to Assume, Assume and Reject, or Reject NonResidential Real Property Leases Pursuant to 11 U.S.C.
Section 365(D)(4); Memorandum of Points and Authorities; and Declaration of Douglas S. Cavanaugh
in Support Thereof thereof will be served or was served (a) on the judge in chamber in the form and manner
required by LBR 5005-2(d); and the manner stated below:



1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
12/26/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On 12/26/2019 I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.




                                                                                     X Service information continued on attached page




3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on ________, I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or
email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge
will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 1/16/2019         Nancy Lockwood                                                             /s/ Nancy Lockwood
 Date                     Printed Name                                                        Signature
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316841.1 76135/001
        Case 8:18-bk-13311-CB                   Doc 205 Filed 01/16/19 Entered 01/16/19 11:20:38                                      Desc
                                                  Main Document    Page 3 of 8


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       George B Blackmar gblackmar@bpslaw.net
       Dustin P Branch branchd@ballardspahr.com,
        carolod@ballardspahr.com;hubenb@ballardspahr.com;Pollack@ballardspahr.com
       Meghan Canty mcanty@tocounsel.com, lhyska@tocounsel.com;lkwon@tocounsel.com
       Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
       Alan J Friedman afriedman@shbllp.com, lgauthier@shbllp.com
       Eric J Fromme efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com
       Richard H Golubow rgolubow@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Michael J Hauser michael.hauser@usdoj.gov
       Garrick A Hollander ghollander@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
       David S Kupetz dkupetz@sulmeyerlaw.com,
        dperez@sulmeyerlaw.com;dperez@ecf.inforuptcy.com;dkupetz@ecf.inforuptcy.com
       William N Lobel wlobel@pszjlaw.com, nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Jessica G McKinlay mckinlay.jessica@dorsey.com
       Malcolm D Minnick dminnick@pillsburylaw.com, m.minnick@comcast.net
       Ernie Zachary Park ernie.park@bewleylaw.com
       Valerie Smith claims@recoverycorp.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Matthew S Walker matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316841.1 76135/001
Case 8:18-bk-13311-CB      Doc 205 Filed 01/16/19 Entered 01/16/19 11:20:38       Desc
                             Main Document    Page 4 of 8
 Served Via U.S. Mail

 OFFICE OF THE US TRUSTEE                   CITY OF OCEANSIDE 
 MICHAEL HAUSER                             ATTN PROPERTY MANAGEMENT 
 411 WEST FOURTH STREET, SUITE 7160         300 NORTH COAST HIGHWAY 
 SANTA ANA CA 92701 
                                            OCEANSIDE, CA  92505 
  3 WIRE GROUP INC                          COOLAIRTEK AIR CONDITIONING AND 
  OFFICER DIRECTOR MANAGER AGENT            REFRI 
  NW 7964                                   OFFICER DIRECTOR MANAGER AGENT 
  PO BOX 1450                               1540 LELAND ST 
  MINNEAPOLIS MN 55485‐7964                 BEAUMONT CA 92223 

  AIRE RITE AIR CONDITIONING                CUSTOM BUSINESS SOLUTIONS INC 
  DAVE LANGSTON OFFICER DIR MGR AGENT       ANTHONY GARTUNG OFFICER DIR MGR 
  15122 BOLSA CHICA ST                      AGENT 
  HUNTINGTON BCH. CA 92649                  12 MORGAN 
                                            IRVINE CA 92618 
  ASAP DRAIN GUYS AND PLUMBING              DM DOBKIN INC DBA MR ROOTER 
  OFFICER DIRECTOR MEMBER AGENT             PLUMBER 
  999 RANCHEROS DR, STE B                   OFFICER DIRECTOR MANAGER AGENT 
  SAN MARCOS CA 92069                       PO BOX 338 
                                            PALM DESERT CA 92261 

  BERKELEY INSURANCE CO                     ECOTECH REFRIGERATION AND HVAC INC 
  OFFICER DIRECTOR MANAGER AGENT            OFFICER DIRECTOR MANAGER AGENT 
  475 STEAMBOAT RD                          1630 SUNKIST ST 
  FL 1                                      STE R 
  GREENWICH CT 06830                        ANAHEIM CA 92806 

  CALIFORNIA RESTAURANT MUTUAL              EDISON FIRE PROTECTION 
  DAVID JOHNSON/TRAVIS HARPER COO           OFFICER DIRECTOR MANAGER AGENT 
  430 N VINEYARD AVE                        3621 EAGLE ROCK BLVD 
  ONTARIO, CA  91764                        LOS ANGELES CA 90065 

  CALIFORNIA NEWSPAPERS PARTNERSHP          FACILITEC WEST 
  ORANGE COUNTY REGISTER RIVERSIDE          MARIAN BECHTOL OFFICER DIR MGR 
  OFFICER DIR MGR AGENT                     AGENT 
  2190 S TOWNE CENTRE PL                    PO BOX 6008 
  ANAHEIM CA 92806                          SAN PEDRO CA 90734 

  CINTAS CORP                               FIRST INSURANCE FUNDING CORP 
  OFFICER DIRECTOR MANAGER AGENT            OFFICER DIRECTOR MANAGER AGENT 
  PO BOX 29059                              PO BOX 7000 
  PHOENIX AZ 85038‐9059                     CAROL STREAM IL 60197‐7000 
Case 8:18-bk-13311-CB        Doc 205 Filed 01/16/19 Entered 01/16/19 11:20:38           Desc
                               Main Document    Page 5 of 8


     G & G BOOKKEEPING INC                       JANI‐KING OF CALIFORNIA INC 
     GLYNIS RAMIREZ OFFICER DIR MGR AGENT        OFFICER DIRECTOR MANAGER AGENT 
     19602 COUNTRY LAKE DR                       FILE 749318 
     MAGNOLIA TX 77355                        
                                                 LOS ANGELES CA 90074‐9318 
  
      
     GARDA CL WEST INC                           KLM MANAGEMENT CO 
     SUSAN LOETELLOFFICER DIR MGR AGENT          DBA AMCOM FOOD SVC 
     LOCKBOX 233209                              OFFICER DIRECTOR MANAGER AGENT 
     3209 MOMENTUM PL                            14120 E VLY BLVD 
     CHICAGO IL 60689                         
                                                 LA PUENTE CA 91746 
  
      
     GASKETS USA LLC                             LAKE AIR 
     OFFICER DIRECTOR MANAGER AGENT              OFFICER DIRECTOR MANAGER AGENT 
     10741 SHERMAN WAY, #3                       583 OLEANDER RD 
     SUN VALLEY CA 91352                      
                                                 PALM SPRINGS CA 92264 
  
      
     GENE PHELPS DBA US AIR CONDITIONING         MAINTENANCE BUILDING SVC 
     OFFICER DIRECTOR MANAGER AGENT              VICTOR SANTANAOFFICER DIR MGR AGENT 
     4517 BIRCHWOOD AVE                          1665 E 4TH ST 
     SEAL BEACH CA 90740                         STE 104B 
  
                                                 SANTA ANA CA 92701 
                                                  
 GRIT DEVELOPMENT                                MGP FUND X LAGUNA HILLS, LLC, LLC 
 OFFICER DIRECTOR MANAGER AGENT                  OFFICER DIRECTOR MANAGER AGENT 
 201 NORTH PALM CANYON DRIVE,                    425 CALIFORNIA STREET, 10TH FLOOR 
 SUITE 200 
                                                 SAN FRANCISCO, CA  94104 
 PALM SPRINGS, CA  92262                      




  
   HARBOR DISTRIBUTING LLC                   MICROCOOL INC 
   DBA GATE CITY BEVERAGE DISTRIBUTION       OFFICER DIRECTOR MANAGER AGENT 
   PO BOX 842685                             72216 NORTHSORE ST, #103‐104 
   LOS ANGELES CA 90084                      THOUSAND PALMS CA 92276 
                                              
  




 INDUSTRIAL ELECTRIC SEVICE INC                  MIGUEL CANTU SOLANO 
 OFFICER DIRECTOR MANAGER AGENT                  DBA MCPAINTING HANDYMAN 
 5662 ENGINEER DR                                2356 CATALINA AVE 
 HUNTINGTON BCH. CA 92649 
                                                 VISTA CA 92084 
                                              




   INTERIOR RESOURCES INC                        MINUTEMAN INDUSTRIES INC 
   OFFICER DIRECTOR MANAGER AGENT                OFFICER DIRECTOR MANAGER AGENT 
   489‐20 JOHNSON AVENUE                         PO BOX 4983 
   BOHEMIA NY 11716                              GARDEN GROVE CA 92842 
  
                                              
                                                  
                                              
Case 8:18-bk-13311-CB           Doc 205 Filed 01/16/19 Entered 01/16/19 11:20:38      Desc
                                  Main Document    Page 6 of 8


      
      
  
      
     MISSION VALLEY SHOPPINGTOWN LLC                PRUDENTIAL OVERALL SUPPLY INC 
     OFFICER DIRECTOR MANAGER AGENT                 OFFICER DIRECTOR MANAGER AGENT 
     2049 CENTURY PARK EAST, 41ST FLOOR             PO BOX 11210 
     LOS ANGELES, CA  90067                      
                                                    SANTA ANA CA 92711‐1210 
  
      
     NATIONAL PLASTIC CO INC                        REEF SYSTEMS INC. 
     BRYAN CARR OFFICER DIR MGR AGENT               OFFICER DIRECTOR MANAGER AGENT 
     15505 CORNET AVE                               2931 GRACE LANE, UNIT G 
                                                    COSTA MESA, CA  92626 
  
     SANTA FE SPRINGS CA 90670                   




     NUC02 LLC                                      RESCUE ROOTER 
     OFFICER DIRECTOR MANAGER AGENT                 T NELSON OFFICER DIR MGR AGENT 
     PO BOX 417902                                  9895 OLSON DR 
  
     BOSTON MA 02241‐7902                           STE A 
                                                    SAN DIEGO CA 92121 
                                                 
                                                     
     OAK GROVE PTA                                  SAN DIEGO COUNTY 
     OAK GROVE ELEMENTARY PTA PRESIDENT             TREASUER TAX COLLECTOR 
     22705 SANBORN                                  1600 PACIFIC COAST HIGHWAY 
     ALISO VIEJO CA 92656                           RM 162 
                                                    SAN DIEGO CA 92101 
  




                                                 
                                                     
     OPTIMAL BIOFUELS INC                           SHOES FOR CREWS LLC 
     DONOVAN SAFAEL OFFICER DIR MGR                 OFFICER DIRECTOR MANAGER AGENT 
     AGENT                                          PO BOX 504634 
     PO BOX 10986                                   SAINT LOUIS MO 63150 
     NEWPORT BCH. CA 92658                       
                                                     
  
      
     PURITAN BAKERY                                 SOUTH CITY MECHANICAL INC 
     JIM STONE OFFICER DIR MGR AGENT                OFFICER DIRECTOR MANAGER AGENT 
     1624 E CARSON ST                               8822 TROY ST 
     CARSON CA 90745                             
                                                    SPRING VALLEY CA 91977 
  
      
     PRECISION AIR COOLING AND HEATING              SOUTHWEST PLUMBING 
     SVC LLC                                        OFFICER DIRECTOR MANAGER AGENT 
     SCOTT DEN HARTOG                               31410 RESERVE DR 
     247 PLUMBERS RD                             
                                                    THOUSAND PALMS CA 92276 
     COLUMBIA SC 29203 
  
      
                                                 
                                                 
      
Case 8:18-bk-13311-CB         Doc 205 Filed 01/16/19 Entered 01/16/19 11:20:38       Desc
                                Main Document    Page 7 of 8


      
  
      
     SOUTHERN CALIFORNIA EDISON               INTERNAL REVENUE SVC 
     OFFICER MANAGER DIRECTOR AGENT           GJ CARTER LOUIS OR OTHER AGENT 
     ROSEMEAD CA 91771                        PO BOX 145595 
                                              STOP 8420G 
  




                                              CINCINNATI OH 45250‐5585 
                                               
     SPECIALTY COOLING INC                      INTERNAL REVENUE SVC 
     OFFICER DIRECTOR MANAGER AGENT             CENTRALIZED INSOLVENCY 
     1661 MARTENS RIVER CIR                     OPERATION 
     UNIT M                                     PO BOX 7346 
     FOUNTAIN VALLEY CA 92708                  
                                                PHILADELPHIA PA 19101‐7346 
  
      
     STACEY'S REFRIGERATION AND AIR COND.     INTERNAL REVENUE SVC 
     OFFICER DIRECTOR MANAGER AGENT           INSOLVENCY STOP 5022 
     PO BOX 232                               300 N LOS ANGELES ST 
     DESERT HOT SPRINGS CA 92240              RM 406 
                                              LOS ANGELES CA 90012 
                                               
  




     STARWEST PARKWAY MALL LP                   INTERNAL REVENUE SVC 
     DANIAL TOSCANO ESQ                         OFFICE OF CHIEF COUNSEL 
     PO BOX 844767                              10TH ST AND PENNSYLVANIA AVE NW 
  
     LOS ANGELES CA 90084‐4767                  WASHINGTON DC 20530 
                                               
                                                 
 THE PAPER COMPANY                              INTERNAL REVENUE SVC 
 OFFICER DIRECTOR MANAGER AGENT                 AGENT 
 PO BOX 17807                                   2970 MARKET ST 
 IRVINE CA 92623                                MAIL STOP 5‐Q30133 
  
                                                PHILADELPHIA PA 19104‐5016 
                                               
                                                 
     UNION BANK N                               FRANCHISE TAX BOARD CHIEF COUNSEL 
     OFFICER DIRECTOR MANAGER AGENT             C/O GENERAL COUNSEL SECTION 
     PO BOX 650349                              PO BOX 1720, MS: A‐260 
     DALLAS TX 75265                           
                                                RANCHO CORDOVA CA 95741‐1720 
  
      
     WASSERTROM CO INC                            FRANCHISE TAX BOARD BANKRUPTCY 
     OFFICER DIRECTOR MANAGER AGENT               SECTION 
     477 S FRONT ST                               MS: A‐340 
     COLUMBUS OH 43215                            PO BOX 2952 
  




                                               
                                                  SACRAMENTO CA 95812‐2952 
     KATE NAPOLI                               
     19512 POMPANO LANE, #108 
     HUNTINGTON BEACH, CA  
  
     92648 
Case 8:18-bk-13311-CB         Doc 205 Filed 01/16/19 Entered 01/16/19 11:20:38   Desc
                                Main Document    Page 8 of 8


        EMPLOYMENT DEVELOPMENT DEPT.           
        BANKRUPTCY GROUP MIC 92 E 
        PO BOX 826880 
        SACRAMENTO CA 94280‐0001 
     
         
        ANETTE W JARVIS                        
        DORSEY & WHITNEY LLP 
        111 SOUTH MAIN STREET 
        21ST FLOOR 
     
        SALT LAKE CITY, UT  84111 
 
